DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/24/2022 is acknowledged. Claims 10-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement filed 8/23/2021 has not been considered as it is illegible. If Applicant wishes for the references cited therein to be considered, a legible copy should be provided. The IDS has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The phrase “at least one mounting formation”, as recited in claim 1, is not recited in the “Detailed Description” of the Specification. Since it appears that pocket(s) 128 act(s) the same as the claimed “at least one mounting formation”, it is suggested to amend the Specification to clarify that the pocket(s) 128 is/are the “at least one mounting formation”.

Claim Objections
Claim 1 is objected to because of the following informalities:  The occurrence of the phrase “the mounting formation” spanning lines 8-9 should be amended to recite “the at least one mounting formation”, both occurrences of the phrase “the identification member” on lines 9 and 10 should be amended to recite “the at least one identification member”, and the occurrence of the phrase “mounting formation” on line 9 should be amended to recite “the at least one mounting formation” to match the language used earlier in the claim when these features were introduced.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: The occurrence of the phrase “mounting formation” on lines 2-3 should be amended to recite “the at least one mounting formation” to match the language used in the claims when this feature was introduced. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 4-5 recite that “the cassette body having at least one mounting formation, and includes a fitting assembly comprising an inlet port, an outlet port and tubing” and lines 8-9 recite “the [at least one] mounting formation of the cassette body”. This language would require the “at least one mounting formation” and the “fitting assembly” to be components of the “cassette body”. However, the specification sets forth that (1) the cassette body is item 51 and it receives, not comprises, fitting assembly 65 (Para 30) and (2) the at least one mounting formation is pocket(s) 128 which are components of the fitting assembly 65, not the cassette body 51 (Para 36). Since the claim appears to set forth a relationship between the cassette body, fitting assembly and at least one mounting member that differs from the relationship disclosed in the Specification, it is unclear how to interpret claim 1 in light of the Specification. Claims 2 and 4-9 are rejected due to their dependence on claim 1. For the sake of examination, claim 1 is interpreted in the manner supported by the Specification. Specifically, claim 1 is interpreted as set forth below (which also includes corrections for the objections set forth above): 
1.	A cassette for use with a pumping apparatus having a pumping system for engaging a pump set, the cassette comprising: 
a cassette body configured for releasable attachment to the pumping apparatus to mount the cassette on the pumping apparatus;[[,]]
at least one mounting formation;[[,]] 
a fitting assembly comprising an inlet port, an outlet port and tubing connecting the inlet port to the outlet port, with the inlet port being configured to receive at least one of an external feeding source or an external flushing source; and 
at least one identification member mounted on the cassette body by the at least one mounting formation at least one identification member and the at least one mounting formation being formed to mount the at least one identification member in any one of a plurality of predetermined orientations, each predetermined orientation indicating a different functional configuration of the pump set.
Re claim 8, lines 1-2 recite “further comprising a plurality of identification members”. Since claim 1 introduces “at least one identification member”, it is unclear if the “plurality of identification members” of claim 8 are (1) intended to be in addition to the “at least one identification member” of claim 1 (resulting claim 8 requiring at least three identification members) or (2) intended to define the “at least one identification member” of claim 1 as comprising a “plurality of identification members” (resulting in claim 8 requiring at least two identification members).  If the former (1) is the intention of the claim, then the phrase “the identification members” on line 2 of claim 8 lacks proper antecedent basis since it is unclear if this phrase is intended to refer to only the “at least one identification member” introduced in claim 1, to only the “plurality of identification members” introduced in claim 8, or to both the “at least one identification member” introduced in claim 1 and the “plurality of identification members” introduced in claim 8. For the sake of examination, the latter (2) is the interpretation applied to the claim. It is suggested to amend claim 8 to recite “wherein the at least one identification member comprises a plurality of identification members”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Breitweiser et al. (PG PUB 2014/0135731) in view of Harr et al. (PG PUB 2005/0267439).
Re claim 1, Breitweiser discloses a cassette 5 (Fig 6; it is noted that all reference characters cited below refer to Fig 6 unless otherwise noted) for use with a pumping apparatus having a pumping system for engaging a pump set (it is noted that the phrase “for use with a pumping apparatus having a pumping system for engaging a pumping set” is a functional limitation and therefore the claimed invention does not require “a pumping apparatus”, “a pumping system” or “a pump set”; this limitation is met in view of Fig 1 and Para 32), the cassette comprising: a cassette body 51 configured for releasable attachment to the pumping apparatus to mount the cassette on the pumping apparatus (as seen in Fig ), and includes a fitting assembly 65 (also seen in Fig 10) comprising an inlet port 75, an outlet port 81, and tubing 45 connecting the inlet port to the outlet port, with the inlet port being configured to receive at least one of an external feeding source or an external flushing source (it is noted that the phrase “configured to receive at least one of an external feeding source or an external flushing source” is a functional limitation and therefore “at least one of an external feeding source or an external flushing source” is not a part of the claimed invention; this limitation is met in view of Fig 2 and Para 36). Breitweiser does not disclose at least one mounting formation and at least one identification member mounted on the cassette body by the mounting formation of the cassette body, the identification member and mounting formation being formed to mount the identification member in any one of a plurality of predetermined orientations, each predetermined orientation indicating a different functional configuration of the pump set.  
Harr, however, teaches a fitting assembly 14 (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising an inlet port 28 (comparable to inlet port 75 of Breitweiser), an outlet port 74 (best seen in Fig 24 having two identification members 76 and seen in Fig 25 having three identification members 76; comparable to outlet port 81 of Breitweiser) and tubing (the portion of tubing 56 extending between the 28 and 74 that engages with rotor 26 in Fig 1; comparable to tubing 45 of Breitweiser) that is configured for use with a pumping apparatus having a pumping system for engaging a pump set that is structurally similar to that which Breitweiser’s cassette is used with (as seen in Fig 6 of Breitweiser and Fig 1 of Herr); Herr teaches that the outlet portion 74 of the fitting assembly includes at least one mounting formation (“upper and lower portions 78,80 of mounting member 74”, Para 100; “ at least three separate portions [of mounting member 74] with each portion adapted to receive an identification member 76”, Para 104) and at least one identification member 76 (best seen in Fig 22-25) mounted by the mounting formation (Para 100,104), the identification member and mounting formation being formed to mount the identification member in any one of a plurality of predetermined orientations (Para 100,104) that indicate a different functional configuration of the pump set (Para 93,94,100) for the purpose of quickly and accurately identifying functional configurations of the feeding set loaded into the pumping apparatus to ensure that the loaded feeding set is appropriate for the desired task (Para 4,7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Breitweiser to include the fitting assembly with a mounting formation and an identification member, as taught by Harr, for the purpose of quickly and accurately identifying functional configurations of the feeding set loaded into the pumping apparatus to ensure that the loaded feeding set is appropriate for the desired task (Para 4,7).
Re claim 2, Breitweiser discloses that the fitting assembly is mounted on the cassette body (as seen in Fig 6) and Breitweiser as modified by Harr in the rejection of claim 1 discloses that the fitting assembly includes the at least one mounting formation (see the rejection of claim 1 above).  The same motivation applied in claim 1 also applies to claim 2.
Re claim 7, Breitweiser as modified by Harr in the rejection of claim 1 above discloses at least one identification member (see the rejection of claim 1 above). Harr further teaches that the at least one identification member comprises a magnet (Para 91) and the at least one mounting formation comprises a pocket (as seen in Fig 22-25) for the purpose of quickly and accurately identifying functional configurations of the feeding set loaded into the pumping apparatus to ensure that the loaded feeding set is appropriate for the desired task (Para 4,7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Breitweiser to include at least one identification member in the form of a magnet and the at least one mounting formation comprising a pocket, as taught by Harr, for the purpose of quickly and accurately identifying functional configurations of the feeding set loaded into the pumping apparatus to ensure that the loaded feeding set is appropriate for the desired task (Para 4,7). It is noted that since Breitweiser’s fitting assembly is “in the cassette body”, when modified to include the at least mounting formation of Harr, the mounting formation will also be “in the cassette body” as claimed.
Re claim 8, Breitweiser as modified by Harr in the rejection of claim 1 above discloses at least one identification member 76 (see the rejection of claim 1 above); Harr further teaches a plurality of identification members 76 (as seen in Fig 24,25; Para 100,104) being positioned and arranged on the cassette body to indicate the functional configuration of the pump set as being one of feed, feed/flush, feed wifi, feed/flush wifi, neonatal feed, neonatal feed/flush, neonatal feed wifi, and neonatal feed/flush wifi (Para 100) for the purpose of quickly and accurately identifying functional configurations of the feeding set loaded into the pumping apparatus to ensure that the loaded feeding set is appropriate for the desired task (Para 4,7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Breitweiser to include a plurality of identification members, as taught by Harr, for the purpose of quickly and accurately identifying functional configurations of the feeding set loaded into the pumping apparatus to ensure that the loaded feeding set is appropriate for the desired task (Para 4,7).
Re claim 9, Breitweiser discloses that the cassette body defines a housing having an interior (formed by back 55, top wall 63 and sidewalls 61, as seen in Fig 6; “a back cavity”, Para 35) that receives at least a portion of the tubing (as seen in Fig 6 and Para 35).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Breitweiser et al. (PG PUB 2014/0135731)/Harr et al. (PG PUB 2005/0267439) in view of Pananen et al. (PG PUB 2016/0015885).
Re claim 4, Breitweiser as modified by Harr in the rejection of claim 1 discloses at least one identification member (see the rejection of claim 1 above) and Harr further teaches that this at least one member is a magnetized magnet (Para 91). Breitweiser/Harr does not explicitly disclose at the magnetized magnet is an axially magnetized magnet, and the plurality of predetermined orientations include one of a north and south pole of the magnet facing in a first direction, and said one of the north and south pole of the magnet facing in a second direction, opposite the first direction. Pananen, however, teaches using an axially magnetized magnet as an identification member in a cassette having a tubing set (Para 390), wherein the magnet can be mounted in a plurality of predetermined orientations including one of a north and south pole of the magnet facing in a first direction and said one of the north and south poles of the magnet facing in a second direction, opposite the first direction (as seen in Fig 4H,4I; Para 425-427) for the purpose of using field direction as a means to differentiate between features of the tubing set (Para 428). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Breitweiser/Harr to include the at least one magnetized magnet as an axially magnetized magnet, as taught by Pananen, for the purpose of using field direction as a means to differentiate between features of the tubing set (Para 428).
Re claim 5, Breitweiser as modified by Harr in the rejection of claim 1 above discloses at least one identification member (see the rejection of claim 1 above) and Harr further teaches that this at least one member is a magnetized magnet (Para 91). Breitweiser/Harr does not explicitly disclose that the magnetized magnet is a diametrically magnetized magnet, and the plurality of predetermined orientations include multiple angular positions of the magnet. Pananen, however, teaches using a diametrically magnetized magnet as an identification member in a cassette having a tubing set (Para 390), wherein the magnet can be mounted in a plurality of predetermined orientations including multiple angular positions of the magnet (Para 458-461) for the purpose of using field orientation as a means to convey even more information about the tubing set (Para 460). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Breitweiser/Harr to include the at least one magnetized magnet as a diametrically magnetized magnet, as taught by Pananen, for the purpose of using field orientation as a means to convey even more information about the tubing set (Para 460).
Re claim 6, Breitweiser as modified by Harr in the rejection of claim 1 above discloses at least one identification member (see the rejection of claim 1 above) and Harr further teaches  that the at least one identification member comprises a single identification member (as seen in Fig 22,23). Breitweiser/Harr does not explicitly disclose that the single identification member and mounting formation being configured to indicate up to eight different functional configurations.  Pananen, however, teaches providing a single identification member in a cassette having a tubing set (Para 390), wherein the identification member is provided at an angular position so as to convey a plurality of information about the tubing set (Para 460) wherein the amount of information that can be conveyed by the identification member is only dependent on the resolution of the sensor that detects the identification member (Para 461) and wherein sixty types of information can be conveyed (Para 27) for the purpose of conveying even more information about the tubing set (Para 460). Since Pananen discloses sixty types of information that can be conveyed, that the identification member can convey more than one piece of information, and that the sensor determines the amount of information that actually is conveyed, Pananen teaches configuring the identification member to convey up to eight pieces of information. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Breitweiser/Harr to include the single identification member and mounting formation such that it is configured to indicate up to eight different functional configurations, as taught by Pananen, for the purpose of convey even more information about the tubing set (Para 460).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.PG PUB 2005/0095155 to Blight et al., PG PUB 2005/0267418 to Fournie et al., PG PUB 2015/0088058 to Harr, PG PUB 2015/0093307 to Gaines et al. and US Pat 5,057,081 to Sunderland each disclose pumping systems that utilize cassettes/tubing sets having magnetic identification members. PG PUB 2015/0000669 to Miller discloses a tubing system that utilizes magnetic identification members to indicate a functional configuration of the tubing system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783